Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 7-8, the word “it” makes the claims unclear. For examination purposes, the Examiner will assume that “it” refers to the organ. 
Regarding Claims 9-12, the limitations “a holding organ”, “an elastic holding organ-timepiece component set”, “a support element”, “an elastic clamping”, “A horological movement”, “at least one assembly”, “A timepiece” and “a horological movement” are unclear. It is not understood if these are new limitations or the same previously claimed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruettli (EP 2372473). With regard to Claim 1, Kruettli discloses an elastic holding organ (14) for fastening a timepiece component (1) on a support element (15), including a rigid portion (21) comprising an inner face (Fig. 1) comprising at least three deformable arms (16-18) provided with free ends (25) defining an opening (where 15 is inserted, Fig. 1) into which the support element can be inserted, the arms being configured to perform a coupling with the support element by an elastic clamping in compression of the support element in the opening.
With regard to Claim 2, Kruettli discloses each deformable arm consists essentially of a main part (body of 16-18) comprising a material volume which regularly decreases from a direction from the inner face towards a central axis of the organ (Fig. 1).
With regard to Claim 5, Kruettli discloses the inner face defining a volume (Fig. 1) in the organ partially occupied by the deformable arms.
With regard to Claim 8, Kruettli discloses the organ being a collet.
With regard to Claim 9, Kruettli discloses an elastic holding organ-timepiece component set for a horological movement of a timepiece comprising the holding organ.
With regard to Claim 10, Kruettli discloses an assembly for a horological movement of the timepiece comprising the elastic holding organ-timepiece component, and the support element, the set being coupled by the elastic clamping in compression with the support element.
With regard to Claim 11, Kruettli discloses the horological movement comprising the at least one assembly.
With regard to Claim 12, Kruettli discloses the timepiece comprising the horological movement.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kruettli (EP 2372473). Regarding Claims 3 and 6, Kruettli discloses substantially the claimed invention except for the rigid portion comprising a material volume which is greater than the sum of the material volumes of the deformable arms of the holding organ and the organ comprising six deformable arms.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to **, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 4, Kruettli discloses substantially the claimed invention except for each arm having an essentially trapezoidal shape.
However, it would have been obvious to modify the arms to have a trapezoidal shape since applicants have presented no explanation that this particular configuration of the arms are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 7, Kruettli discloses substantially the claimed invention except for the organ being made of a fragile material.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the organ being made of a fragile material in order to make the organ lighter, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having elastic holding organs with deformable arms to clamp support elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833